In an action to determine title to real property pursuant to RPAPL article 15, the plaintiffs appeal from a judgment of the Supreme Court, Dutchess County (Benson, J.), dated September 5, 1985, which, after a nonjury trial, dismissed the complaint and declared that the defendant is the owner of the lands described in her deed.
Ordered that the judgment is affirmed, with costs.
Although the plaintiffs instituted this proceeding to determine ownership of the property fronting the east side of Emans Road, they failed to introduce into evidence any survey showing the location of the respective properties in relation to the road. Nevertheless, as the Supreme Court, Dutchess County, found, the testimony and documentary evidence belied the plaintiffs’ claim that their property line extended to the center of the road. In fact, the defendant’s deed explicitly stated that her property extended across the road and included the road itself. The beginning point of the deed description, a stone monument near a locust tree, established the southeast corner of the defendant’s property and was found to be some 17 feet distant from the east side of the road. The plaintiffs’ predecessor in title admitted that the defendant’s predecessor in title owned a strip of land on the east side of Emans Road. To the extent that the deed to the plaintiffs purported to convey land previously conveyed to the defendant, it was ineffective (see, e.g., Morgan v McLoughlin, 6 Misc 2d 434, affd 6 AD2d 704, affd 5 NY2d 1041), and the court did not err when it declared that the defendant owned the lands described in her deed.
The plaintiffs’ other contentions are without merit. Brown, J. P., Lawrence, Eiber and Sullivan, JJ., concur.